     Case 4:20-cv-00468-ALM Document 3 Filed 08/28/20 Page 1 of 2 PageID #: 14




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

THE TRANSPARENCY PROJECT                           §
                                                   §
v.                                                 § CIVIL ACTION NO. 4:20CV468
                                                   § JUDGE MAZZANT
U.S. DEPARTMENT OF JUSTICE                         §

                            NOTICE OF IMPENDING DISMISSAL

         The Complaint was filed in this case on June 12, 2020. It appears from the records

currently before the Court that Defendant has not yet been served. Moreover, the Court’s records

indicate that more than 60 days have passed from the filing of the Complaint and/or Notice of

Removal in this Court. Therefore, this notice serves to inform Plaintiff that this action shall be

dismissed without prejudice as to Defendant after 90 days, in accordance with Federal Rule of

Civil Procedure 4(m).

         To avoid dismissal pursuant to Rule 4(m), if more than 90 days are necessary for service

of process, Plaintiff must execute a verified petition regarding service of process, advising the

Court:

         A.     That the case should not be dismissed as to the unserved Defendant;

         B.     That the failure to obtain service upon Defendant is not due to the fault of the Party
                seeking to avoid dismissal;

         C.     The reasons why the case against the unserved Defendant should not be dismissed,
                set forth in detail and demonstrating good cause; and

         D.     That service will be effectuated on Defendant within thirty (30) days of the date of
                the petition.

         This petition must be filed with the Court on or before September 8, 2020. If the Court is

satisfied that the case should not be dismissed as to the unserved Defendant, Plaintiff will be so

notified. If dismissal of the case as to the unserved Defendant is satisfactory to the Plaintiff, no

NOTICE – Page 1
     Case 4:20-cv-00468-ALM Document 3 Filed 08/28/20 Page 2 of 2 PageID #: 15



. action is required. By executing the petition regarding service of process, Plaintiff need not appear

  in support thereof until and/or unless so notified by the Court. Failure to respond will result in

  dismissal of this case for failure to prosecute.

          IT IS SO ORDERED.
           SIGNED this 28th day of August, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




  NOTICE – Page 2
